Title: To Thomas Jefferson from Edward Livingston, 11 November 1801
From: Livingston, Edward
To: Jefferson, Thomas


Sir
New York Novr. 11. 1801.
Immediately after the receipt of your letter I sent for the Gentlemen you mention and Stated to them the grounds of the proceeding alluded to; as being the result of some conversation with you on the Subject and now communicated to them at your request. I hope in this mode of answering their enquiries to have avoided the difficulty attending a direct communication on the Subject—
They had on Saturday commenced and are now continuing in their own way a series of papers on this Question which I think contain many more arguments than are necessary to its Solution. the Satisfactory answer could have been given in ten lines the substance of which they have promised me to introduce into some part of their reply—
The Charge however has not made the smallest impression in this quarter—and ‘tho it has appeared in some paragraphs yet it is not insisted on as a topic even of party Declamations—
The opposition here calculate much more upon a Schism among us than on the Effect of any of their Attacks upon our measures—I am not quite free from apprehension on this Subject but yet have the fullest persuasion that the great mass of republicans will abandon the Leaders of defection the moment any connection or even intercourse with the fallen party should be discovered—
The appointment of Mr Tucker gives great Satisfaction here where he has been long known and Esteemed—And that of Mr Granger can not fail to produce a good Effect in Connecticut while it gives an Excellent officer to a much neglected Department.
I beg you to believe Sir that I shall always Esteem myself favored by the Execution of any of your commands & that I am with the greatest personal attachment as well as the highest respect
Your Mo Obd Servt
Edward Livingston
